       Case 3:17-cr-03690-AJB Document 50 Filed 04/11/19 PageID.232 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No.: 17cr3690 AJB
12                                   Plaintiff,       ORDER ACCEPTING GUILTY PLEA
13   v.
14   MORGAN ROCKCOONS,
15                                 Defendant.

16
17         No objections having been filed, IT IS ORDERED that the Findings and
18   Recommendation of Magistrate Judge Lopez are adopted and this Court accepts
19   defendant's PLEA OF GUILTY to count 2, 3 of the Superseding Indictment filed October
20   24, 2018.
21         IT IS SO ORDERED.
22   Dated: April 11, 2019
23
24
25
26
27
28
                                                  1
                                                                               17cr3690 AJB
